Name: 79/494/EEC: Council Decision of 17 May 1979 replacing a full member and an alternate member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-24

 Avis juridique important|31979D049479/494/EEC: Council Decision of 17 May 1979 replacing a full member and an alternate member of the Committee of the European Social Fund Official Journal L 127 , 24/05/1979 P. 0047 - 0047****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 17 MAY 1979 REPLACING A FULL MEMBER AND AN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 79/494/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 CONCERNING THE EUROPEAN SOCIAL FUND ( 1 ), HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING ON 16 APRIL 1980 , WHEREAS A SEAT AS FULL MEMBER AND A SEAT AS ALTERNATE MEMBER OF THE AFORESAID COMMITTEE IN THE ' EMPLOYERS ' REPRESENTATIVES ' CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATION OF MR STENBJERRE AND MR CHRISTENSEN , BROUGHT TO THE COUNCIL ' S ATTENTION ON 11 APRIL AND 7 MAY 1979 , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 7 MAY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR HANS SKOV CHRISTENSEN IS HEREBY APPOINTED FULL MEMBER AND MRS BIRTE JOHANSEN ALTERNATE MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR STENBJERRE AND MR CHRISTENSEN FOR THE REMAINDER OF THE LATTER ' S TERMS OF OFFICE , WHICH RUNS UNTIL 16 APRIL 1980 . DONE AT BRUSSELS , 17 MAY 1979 . FOR THE COUNCIL THE PRESIDENT A . GIRAUD